
	
		III
		111th CONGRESS
		1st Session
		S. RES. 382
		IN THE SENATE OF THE UNITED STATES
		
			December 21
			 (legislative day, December 20), 2009
			Mrs. Feinstein (for
			 herself, Mr. Cornyn,
			 Mr. Cardin, and Mr. Brownback) submitted the following resolution;
			 which was considered and agreed to
		
		RESOLUTION
		Supporting the goals and ideals of
		  observing the National Slavery and Trafficking Prevention Month from January 1
		  through February 1, 2010, to raise awareness of, and opposition to, modern
		  slavery.
	
	
		Whereas the United States has a tradition of advancing
			 fundamental human rights, having abolished the Transatlantic Slave Trade in
			 1808 and having abolished chattel slavery and prohibited involuntary servitude
			 in 1865;
		Whereas because the people of the United States remain
			 committed to protecting individual freedom, there is a national imperative to
			 eliminate human trafficking, which is the recruitment, harboring,
			 transportation, provision, or obtaining of persons for labor or services
			 through the use of force, fraud, or coercion for the purpose of subjection to
			 involuntary servitude, peonage, debt bondage, or slavery, and the inducement of
			 a commercial sex act by force, fraud, or coercion, or in which the person
			 induced to perform such act has not attained 18 years of age;
		Whereas to combat human trafficking in the United States
			 and globally, the people of the United States, the Federal Government, and
			 State and local governments must be aware of the realities of human trafficking
			 and must be dedicated to stopping this contemporary manifestation of
			 slavery;
		Whereas beyond all differences of race, creed, or
			 political persuasion, the people of the United States face national threats
			 together and refuse to let modern slavery exist in the United States and around
			 the world;
		Whereas the United States should actively oppose all
			 individuals, groups, organizations, and nations who support, advance, or commit
			 acts of human trafficking;
		Whereas the United States must also work to end slavery in
			 all of its forms around the world through education;
		Whereas victims of modern slavery need support in order to
			 escape and to recover from the physical, mental, emotional, and spiritual
			 trauma associated with their victimization;
		Whereas human traffickers use many physical and
			 psychological techniques to control their victims, including the use of
			 violence or threats of violence against the victim or the victim’s family,
			 isolation from the public, isolation from the victim’s family and religious or
			 ethnic communities, language and cultural barriers, shame, control of the
			 victim’s possessions, confiscation of passports and other identification
			 documents, and threats of arrest, deportation, or imprisonment if the victim
			 attempts to reach out for assistance or to leave;
		Whereas although laws to prosecute perpetrators of modern
			 slavery and to assist and protect victims of human trafficking, such as the
			 Trafficking Victims Protection Act of 2000 (division A of Public Law 106–386;
			 114 Stat. 1466) and the William Wilberforce Trafficking Victims Protection
			 Reauthorization Act of 2008 (Public Law 110–457; 122 Stat. 5044), have been
			 enacted in the United States, awareness of the issues surrounding slavery and
			 trafficking by those people most likely to come into contact with victims is
			 essential for effective enforcement because the techniques that traffickers use
			 to keep their victims enslaved severely limit self-reporting;
		Whereas January 1 is the anniversary of the effective date
			 of the Emancipation Proclamation;
		Whereas February 1 is the anniversary of the date that
			 President Abraham Lincoln signed the joint resolution sending the 13th
			 Amendment to the States for ratification, to forever declare that
			 Neither slavery nor involuntary servitude … shall exist within the
			 United States, or any place subject to their jurisdiction and is a date
			 which has long been celebrated as National Freedom Day, as described in section
			 124 of title 36, United States Code;
		Whereas, under its authority to enforce the 13th Amendment
			 by appropriate legislation, Congress in the Trafficking Victims
			 Protection Act of 2000 updated the post-Civil War involuntary servitude and
			 slavery statutes and adopted an approach known as the 3P
			 approach of victim protection, vigorous prosecution, and prevention of human
			 trafficking; and
		Whereas the effort by individuals, businesses,
			 organizations, and governing bodies to commemorate January 11 as Human
			 Trafficking Awareness Day represents one of the many positive examples of the
			 commitment in the United States to raise awareness of and to actively oppose
			 modern slavery: Now, therefore, be it
		
	
		That the Senate supports—
			(1)the goals and
			 ideals of observing the National Slavery and Trafficking Prevention Month from
			 January 1 through February 1, 2010, to recognize the vital role that the people
			 of the United States have in ending modern slavery;
			(2)marking this
			 observance with appropriate programs and activities culminating in the
			 observance on February 1 of National Freedom Day, as described in section 124
			 of title 36, United States Code; and
			(3)all other efforts
			 to raise awareness of and opposition to human trafficking.
			
